Citation Nr: 1645375	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-40 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to July 1967 and from December 1975 to March 1980.  He also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, an informal conference was held before a Decision Review Officer (DRO) at the RO.  A summary of the conference is associated with the Veteran's record.  The Veteran requested a videoconference hearing before the Board; he withdrew the request in November 2015.  In April 2016, the Board reopened the claim and remanded it for additional development.    


FINDING OF FACT

The Veteran's hypertension was not manifested in service, or in the first postservice year, and is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112,  1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As was noted in the Board's April 2016 remand, the Veteran's service treatment records (STRs), other than the Veteran's 1965 entrance examination, are unavailable; a formal finding of unavailability was made in June 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that in such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. at 217.

A June 2009 RO letter advised the Veteran of the unavailability of his STRs and asked him to submit any copies in his possession.  The RO sought to obtain 1984 medical records from the Veteran's former employer.  January 2009 correspondence from the Veteran indicates that he was "not optimistic the records will have information that will benefit [his] claim."  [A May 2009 memorandum reflects that the Veteran wished to waive the request for his employment records.]  The RO also sought to obtain 1988-1989 [when the Veteran alleges hypertension was first diagnosed postservice] medical records from Dr. K.  Records received in response to the request were from 1994-1995 (and note elevated systolic blood pressure), and none from 1988-1989 (the Board assumes that none are available).

The Veteran was afforded a May 2016 VA examination in conjunction with this claim (pursuant to the Board's April 2016 remand).  The Board finds the report of the examination [which is discussed in greater detail below] adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Certain chronic diseases (to include hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides/Agent Orange in service if manifested in Veterans who served in Vietnam during the Vietnam Era, or are shown to have otherwise been exposed to herbicides/Agent Orange during service.  38 U.S.C.A. § 1116. Hypertension is not listed among the diseases associated with exposure to herbicides/Agent Orange.  See 38 C.F.R. § 3.309(e).  Service connection for hypertension may nonetheless be established as due to such exposure by affirmative evidence supporting that theory of entitlement.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As was previously noted, the Veteran's STRs, other than his 1965 entrance examination, are unavailable.  However, the file contains treatment and examination records from 1984 to 2000 during the Veteran's Reserve service.  Postservice medical records show that hypertension was diagnosed in 1994.  Annual Reports of Medical Examinations between 1984 and 1989, and in 1993, do not show diagnosis of, or treatment for, hypertension; in each corresponding Report of Medical History, the Veteran denied having or having had hypertension.  A May 1994 private treatment record (from Dr. K) notes a blood pressure reading of 150/80, an assessment of elevated systolic blood pressure, and a prescription for Inderal.  In a May 1995 Report of Medical History, the Veteran reported that he has been on medication for hypertension for the past year.  The record reflects consistent treatment for hypertension with medication since 2000.   

In a December 2008 statement, the Veteran reported that in March 1966 he had an high blood pressure reading of 185/100 on a flight physical and was asked to return in a few days, and that he subsequently retook and passed the testing.  He further stated that he was noted to have high blood pressure when seeking employment in June 1984; he again passed the test on a subsequent date and was hired in July 1984.  He related that hypertension was diagnosed by Dr. K. in 1988 or 1989, and treated with medication ever since.  [As was noted above, the Board sought to obtain 1988-1989 treatment records from Dr. K, but such records either are unavailable or did not exist (and the Veteran has not alleged otherwise).]

A January 2014 clinical record notes the Veteran's report of alcohol use disorder until his mid 40's (until approximately 1990), then again for five years before stopping for the past 15 years (since approximately 1999).  

In a December 2014 statement, the Veteran repeated his contentions from his December 2008  statement.  He added that he has been taking medication for high blood pressure since approximately 1986-1989, and that he has high blood pressure as "a result of [his] service in the combat situation during [his] assignment in Viet Nam."    

In April 2016, the Board found new and material evidence was received, and remanded the reopened claim of service connection for hypertension for an examination to secure an advisory medical opinion.  On May 2016 VA examination, the examiner reviewed the record as well as private medical records brought to the examination by the Veteran (including an April 2016 record which noted a blood pressure of 130s/70s).  The Veteran reported intermittent elevations but otherwise controlled blood pressure with continuous medication.   Blood pressure readings were 150/90, 144/88, and 134/88, and hypertension was diagnosed.  
	
The examiner opined that the Veteran's hypertension was less likely than not caused by an in-service injury, event, or illness.  She explained that treatment records dated 1982-1994 do not note hypertension; hypertension was diagnosed and treated with medicine in 1994.  She opined that the etiology of the Veteran's hypertension "is likely idiopathic or essential as there are no other secondary conditions diagnosed that would cause it."  Citing the Up to Date medical reference database, the examiner noted that risk factors for hypertension include age, obesity, family history, race, reduced nepron [sic] number, high sodium diet, excessive alcohol consumption, physical inactivity, other cardiovascular risk factors, and personality traits and depression.  The examiner noted that the Veteran had a history of alcoholism and became sober in 2000 (per the medical records), "which was likely a risk factor for the development of his hypertension."  

Regarding the Veteran's report of elevated blood pressure readings in 1966 and 1984, the examiner indicated, "Although the veteran claims 2 separate episodes where BP reading was high in active duty service, the BP's were not consistantly [sic]elevated until 1994 when the diagnosis was made by a private doctor and not while on active duty."  The examiner explained that per medical literature, including Up to Date, the diagnosis of hypertension requires blood pressure readings greater than 140/90 on several consecutive days.  "As the veteran had improvement of the BP so that he passed both the flight physical as well as the employment exam he referenced, there is no evidence of consistantly [sic] elevated BP for these instances referenced by the veteran."  She further explained that there are multiple causes of isolated, temporary increases in blood pressure including stress, temperature, position, smoking, talking, and blood pressure taking technique; the Veteran's reported elevated readings are not diagnostic or indicative of hypertension as the elevations were not consistent over several days.  

Analysis

It is not in dispute that the Veteran has hypertension.  Further, as the Veteran's STRs are unavailable, a VA examiner (accepting at face value the Veteran's report of elevated blood pressure in service) observed that his descriptions are not diagnostic of hypertension.  Likewise, hypertension is not shown to have been manifested to a compensable degree within a year following the Veteran's separation from service, and postservice continuity of manifestation of hypertension is not shown.  Annual Reserve service examinations between 1984 and 1989, and in 1993, do not show a diagnosis of, or treatment for, hypertension; significantly, the Veteran denied having hypertension in contemporaneous reports of medical history.  The initial diagnosis of hypertension shown in the record was in 1994 (some 14 years after the Veteran's separation from active duty service), and the following year, in a May 1995 report of medical history, he reported a one year history of being on medication for the disease.  Accordingly, service connection for hypertension on the basis that it became manifest in service and persisted thereafter, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) not warranted. 

Furthermore, there is no competent evidence of record that shows or suggests that the Veteran's hypertension may (somehow otherwise) be related to his service.  To the extent that he asserts his hypertension is related to service, the Board notes that, as a layperson, he lacks the medical knowledge and training to offer a probative opinion in this matter.  The etiology of hypertension is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has not submitted any medical opinion or medical literature in support of his claim.  His report of an isolated elevated blood pressure reading in service is, as discussed above, not diagnostic of hypertension.  His accounts of continuous symptomatology since service are inconsistent with both contemporaneous clinical findings and reports of medical history he provided in the course of evaluations and treatment between 1984 and 1996.     

The only competent evidence in the record regarding the etiology of the Veteran's hypertension is in the advisory medical opinion by the May 2016 VA examining physician, and is against the Veteran's claim.  The report reflects familiarity with the entire record, including the Veteran's reports of high blood pressure readings in 1966 and 1984, and the provider cites to medical literature in identifying alternate (nonservice-related) risk factors for hypertension, such as alcoholism, and explaining that isolated, temporary increases in blood pressure are commonplace, and not diagnostic of hypertension (which is diagnosed based on a protocol she describes).  The opinion is probative evidence in this matter, and as there is no competent evidence to the contrary, the Board finds it persuasive.     

The preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.


ORDER

Service connection for hypertension is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


